Citation Nr: 0946528	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  In an August 2007 decision, the Board denied 
service connection for PTSD.

The appellant appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  The parties submitted a 
Joint Motion for Remand (Joint Motion) in July 2008.  By 
order dated in July 2008, the Court granted the Joint Motion 
and remanded the matter for compliance with its instructions. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion states that VA submitted incorrect 
information to the U.S. Armed Services Center for Research of 
Unit Records (CRUR) (now known as the U. S. Army and Joint 
Services Records Research Center (JSRRC)) when attempting to 
verify the Veteran's stressors.  The Joint Motion notes that 
the Veteran alleged that all stressors occurred when he was 
serving with Company A of the 4th Engineering Battalion, but 
that VA stated that he served only with Company E.  

A review of the Veteran's VA PTSD questionnaires, received in 
October 2003, reveals that he did state that the September 
1968 stressful event occurred while he was in E Company.  He 
stated that the remaining three stressful events (which he 
dated in January or February 1969, June or July 1969, and 
June or July 1969) occurred when he was in A Company.  

VA's December 2004 request for stressor verification 
correctly identified the Veteran's assignments, pursuant to 
his VA PTSD questionnaires.  

A review of CRUR's response reveals that CRUR correctly 
searched the records of Company E when attempting to verify 
the 1968 event.  However, CRUR mistakenly searched the 
records of Company E when attempting to verify the 1969 
events.  Again, the Veteran stated that these events occurred 
while he was in Company A.  

The Joint Motion also requested that CRUR seek documentation 
of the Veteran's stressors in his units' Morning Reports.  In 
this regard, CRUR's responses reflect that Morning Reports 
were not searched for the 1969 claimed stressors.  

In light of the fact that the Joint Motion requested that 
attempts be made to verify each alleged stressor, JSRRC 
should be requested to verify each of the Veteran's four 
claimed stressors a second time.  

The Board also observes that an April 2004 VA PTSD 
examination provides an Axis I diagnosis of PTSD, chronic, 
severe.  The report notes that the Veteran had been exposed 
to combat.  If any of the Veteran's alleged stressors are 
verified by the development requested by this remand, another 
VA PTSD examination should be conducted to determine whether 
the Veteran has a diagnosis of PTSD based on the verified 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the JSRRC 
or any other appropriate agency to 
provide any available information, 
including information from Morning 
Reports, which might corroborate the 
Veteran's four alleged stressors, as 
described in the VA PTSD questionnaires 
he submitted in October 2003.  In 
particular, JSRRC should be requested 
to search the records of E Company of 
the 4th Engineering Battalion when 
attempting to verify the 1968 event, 
and search the records of A Company of 
the 4th Engineering Battalion when 
attempting to verify the 1969 events.

2.  Then, if and only if an in-service 
stressful event is verified, the RO 
should schedule the Veteran for a VA 
psychiatric examination to determine 
whether his diagnosed PTSD is as likely 
as not etiologically related to his 
verified stressor(s).  The claims 
folder and a copy of this Remand must 
be made available to, and be reviewed 
by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, readjudicate the Veteran's 
claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, 
provide the Veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


